Name: 2014/831/EU: Council Decision of 7 November 2014 establishing the position to be adopted on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations NosÃ 4, 6, 11, 13, 13-H, 19, 25, 34, 37, 43, 44, 48, 53, 70, 96, 98, 104, 105, 106, 107, 112, 113, 121, 128, on the new UN Global Technical Regulation on tyres, and on an amendment to Mutual Resolution NoÃ 1
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  international affairs;  chemistry;  United Nations
 Date Published: 2014-11-27

 27.11.2014 EN Official Journal of the European Union L 341/11 COUNCIL DECISION of 7 November 2014 establishing the position to be adopted on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations Nos 4, 6, 11, 13, 13-H, 19, 25, 34, 37, 43, 44, 48, 53, 70, 96, 98, 104, 105, 106, 107, 112, 113, 121, 128, on the new UN Global Technical Regulation on tyres, and on an amendment to Mutual Resolution No 1 (2014/831/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision 97/836/EC (1), the Union acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) In accordance with Council Decision 2000/125/EC (2), the Union acceded to the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement). (3) Directive 2007/46/EC of the European Parliament and of the Council (3) replaced the approval systems of the Member States with a Union approval procedure and established a harmonised framework containing administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. That Directive incorporated UN regulations in the EU type-approval system, either as requirements for type-approval or as alternatives to Union legislation. Since the adoption of that Directive, UN regulations have increasingly replaced Union legislation in the framework of the EU type-approval. (4) In the light of experience and technical developments, the requirements relating to certain elements or features covered by UN Regulations Nos 4, 6, 11, 13, 13-H, 19, 25, 34, 37, 43, 44, 48, 53, 70, 96, 98, 104, 105, 106, 107, 112, 113, 121, 128 need to be adapted. (5) In order to harmonise the relevant safety provisions for the type-approval of motor vehicles, the new UN Global Technical Regulation on tyres should be adopted. Also, an amendment to Mutual Resolution No 1 needs to be adopted to reflect technical progress. (6) It is therefore necessary to establish the position to be adopted on the Union's behalf in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the Parallel Agreement, as regards the adoption of those UN acts, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the Parallel Agreement on 11 to 14 November 2014 shall be to vote in favour of the UN acts listed in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (2) Council Decision 2000/125/EC of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement) (OJ L 35, 10.2.2000, p. 12). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). ANNEX Proposal for Supplement 18 to Regulation No 4 (Rear registration plate lamps) ECE/TRANS/WP.29/2014/54 Proposal for Supplement 26 to the 01 series of amendments to Regulation No 6 (Direction indicators) ECE/TRANS/WP.29/2014/55 Proposal for the 04 series of amendments to Regulation No 11 (Door latches and hinges) ECE/TRANS/WP.29/2014/71 Proposal for Supplement 12 to the 11 series of amendments to Regulation No 13 (Heavy vehicle braking) ECE/TRANS/WP.29/2014/45/Rev.1 Proposal for Supplement 16 to Regulation No 13-H (Brakes of M1 and N1 vehicles) ECE/TRANS/WP.29/2014/46/Rev.1 Proposal for Supplement 7 to the 04 series of amendments to Regulation No 19 (Front fog lamps) ECE/TRANS/WP.29/2013/75/Rev.1 Proposal for Supplement 1 to the 04 series of amendments to Regulation No 25 (Head restraints) ECE/TRANS/WP.29/2014/72 Proposal for the 03 series of amendments to Regulation No 34 (Prevention of fire risks) ECE/TRANS/WP.29/2014/65 WP.29-164-06 Proposal for Supplement 43 to the 03 series of amendments to Regulation No 37 (Filament lamps) ECE/TRANS/WP.29/2014/56 Proposal for Supplement 3 to the 01 series of amendments to Regulation No 43 (Safety glazing) ECE/TRANS/WP.29/2014/66 Proposal for Supplement 3 to the 01 series of amendments to Regulation No 43 (Safety glazing) ECE/TRANS/WP.29/2014/67 Proposal for Supplement 9 to the 04 series of amendments to Regulation No 44 (Child Restraint Systems) ECE/TRANS/WP.29/2014/73 Proposal for Supplement 14 to the 04 series of amendments to Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2014/57 Proposal for Supplement 7 to the 05 series of amendments to Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2014/58 Proposal for Supplement 5 to the 06 series of amendments to Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2014/59 Proposal for Supplement 16 to the 01 series of amendments to Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2014/60 Proposal for Supplement 9 to the 01 series of amendments to Regulation No 70 (Rear marking plates for heavy and long vehicles) ECE/TRANS/WP.29/2014/61 Proposal for Supplement 1 to the 04 series of amendments to UN Regulation No 96 (Diesel emission (agricultural tractors)) ECE/TRANS/WP.29/2014/75 Proposal for Supplement 5 to the 01 series of amendments to Regulation No 98 (Headlamps with gas-discharge light sources) ECE/TRANS/WP.29/2013/90/Rev.1 Proposal for Supplement 8 to Regulation No 104 (Retro-reflective markings) ECE/TRANS/WP.29/2014/62 Proposal for Supplement 2 to the 05 series of amendments to Regulation No 105 (ADR vehicles) ECE/TRANS/WP.29/2014/68 Proposal for Supplement 11 to Regulation No 106 (Tyres for agricultural vehicles) ECE/TRANS/WP.29/2014/50/Rev.1 Proposal for Supplement 2 to the 05 series of amendments to Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2014/69 Proposal for Supplement 1 to the 06 series of amendments to Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2014/70 Proposal for Supplement 5 to the 01 series of amendments to Regulation No 112 (Headlamps emitting an asymmetrical passing-beam) ECE/TRANS/WP.29/2013/92/Rev.1 Proposal for Supplement 4 to the 01 series of amendments to Regulation No 113 (Headlamps emitting a symmetrical passing-beam) ECE/TRANS/WP.29/2014/63 Proposal for Supplement 4 to the 01 series of amendments to Regulation No 113 (Headlamps emitting a symmetrical passing-beam) ECE/TRANS/WP.29/2013/93/Rev.1 Proposal for the 01 series of amendments to Regulation No 121 (Identification of controls, tell-tales and indicators) ECE/TRANS/WP.29/2012/30 ECE/TRANS/WP.29/2012/30/Corr.1 Proposal for Supplement 3 to Regulation No 128 (LED light sources) ECE/TRANS/WP.29/2014/64 Proposal for a new draft gtr on tyres ECE/TRANS/WP.29/2013/63 ECE/TRANS/WP.29/2014/83 ECE/TRANS/WP.29/2013/122 ECE/TRANS/WP.29/AC.3/15 WP.29-164-04 Proposal for amendments to Mutual Resolution No 1 (M.R.1) ECE/TRANS/WP.29/2014/89